De Joya Griffith & Company, LLC CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS January 11, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We consent to the incorporation by reference in this Form S-8 registration statement of the audited financial statements of Sierra Resource Group, Inc. for the years ended December 31, 2009 and December 31, 2008 and our report dated February 25, 2010, included in its Form 10-K. We consent to all references to our firm included in or made a part of this registration statement. Sincerely, De Joya Griffith & Company, LLC 2580 Anthem Village Dr., Henderson, NV 89052 Telephone (702) 563-1600 ● Facsimile (702) 920-8049
